Fourth Court of Appeals
                                San Antonio, Texas
                                      April 1, 2019

                                   No. 04-17-00826-CR

                                    James STRIBLIN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR08935
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc and the motion
is DENIED.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court